Citation Nr: 0014515	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  96-25 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to the service-connected disability of residuals 
of gunshot wound to the left foot and left ankle 
disabilities.

2.  Entitlement to service connection for a hip disorder as 
secondary to the service-connected disability of residuals of 
gunshot wound to the left foot and left ankle disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a low 
back disorder as secondary to service-connected left foot and 
left ankle disabilities is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for a hip 
disorder as secondary to service-connected left foot and left 
ankle disabilities is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder as secondary to service-connected left foot and 
left ankle disabilities is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


2.  The claim of entitlement to service connection for a hip 
disorder as secondary to service-connected left foot and left 
ankle disabilities is not well grounded.  38 U.S.C.A. § 
5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records show that in August 
1969, the veteran suffered a gunshot wound to his left foot 
and ankle while cleaning his M-16 in the Company area.  He 
was hospitalized from September 1969 to December 1969.  The 
hospital summary shows that secondary to the gunshot wounds, 
he sustained a chip fracture of the posterior medial tibia, 
avulsion of the medial talar cortex and fragmented calcaneal 
neck.  The diagnoses at the time of discharge in December 
1969 were gunshot wound of the left heel and left ankle with 
no nerve or artery involvement, open fracture of the left 
posterior medial tibia secondary to the gunshot wound to the 
left ankle, open fracture of the left posterior malleolus 
secondary to the gunshot wound to the left heel, open 
fracture of the left calcaneus and talus, secondary to the 
gunshot wound to the left heel.  The veteran's injuries were 
treated and healed at the time of discharge. 

In June 1970 the Medical Board found the veteran medically 
unfit for further military service due to his medical 
condition as a result of the injuries sustained from the 
gunshot wound.  He was service-connected for residuals of a 
gunshot wound to the left foot and limitation of motion of 
the left ankle.  Service medical records are negative for 
complaints, findings or diagnoses of a low back or hip 
disorder during service.

The veteran's physician, in a letter to the RO dated in 
December 1994, noted that the veteran had been his patient 
for a year, and over that time had experienced increasing 
arthritis and pain in his hips, low back and left ankle.  The 
physician noted that range of motion of the right hip was 
about 50 percent of normal and range of motion of the left 
hip was approximately 70 percent of normal.  There was no 
report of an examination of the low back.

A VA general medical examination was conducted in August 
1995.  At that time, the veteran reported that he had a 
gradual onset of low back pain over the course of the past 
five years.  He stated that his private physician related the 
low back pain to his foot injury.  There was no history of 
any injury to the back reported.  It was noted that his back 
pain was intermittent in nature and did not radiate.  

In addition, the veteran reported that his left leg injury 
may be causing some arthritis of his right hip since he 
occasionally will overuse the right lower extremity.  The 
veteran stated that he had intermittent deep aches in his hip 
area.  He was diagnosed, in pertinent part, with onset of 
gradual low back pain over the course of the last 5 years and 
arthritis of the right hip and its etiology were 
questionable.

X-rays of the lumbosacral spine taken in August 1995 revealed 
a normal lumbosacral spine except for minimal disc space 
narrowing at the lumbosacral junction.  X-rays of the hip 
showed a normal right hip.

A March 1996 VA examination of the muscles shows that the 
physician who conducted the general medical examination in 
August 1995 also conducted this examination.  In the report 
he noted that he reviewed the evaluation of August 1995.  He 
further noted that since no arthritis was shown on the 
examinations, the pain in the veteran's hip could possibly be 
due to a recurrent muscle strain.  He stated that he would 
doubt that the veteran's job as a truck driver would 
logically contribute to his lumbar or hip pain.

A July 1998 VA examination for joints shows the veteran 
reported that he had chronic pain with walking, related to 
his left ankle and foot.  He further reported that the pain 
was precipitated with cold weather and relieved with rest.  
Examination of the low back revealed pain on active motion.  
Examination of the hip revealed that he walked with a limp 
and fell to his right when he walked.  The diagnoses were 
chronic low back pain and left hip pain without radiographic 
evidence for degenerative changes in the left hip.  The 
physician further noted that it did not appear that the left 
hip and low back pain are proximally related or secondary to 
the veteran's left ankle and foot pain.

Service connection has been granted for residuals of a 
gunshot wound to the left foot, rated as 20 percent 
disabling; and arthritis, residual of a gunshot wound of the 
left ankle, rated as 10 percent disabling.  The combined 
schedular evaluation is 30 percent


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; the claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

A claim will be found well grounded if there is competent 
evidence of incurrence or aggravation of a disease or injury 
in service and of continuing symptomatology since service, 
and medical evidence of a nexus between the current 
disability and the reported symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, supra.  
The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak, supra at 611, a claim based only on the veteran's lay 
opinion is not well grounded.

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 
3.159(a) (1999).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Notwithstanding the foregoing, service connection may be 
granted for disease, which is diagnosed after discharge from 
military service, when all the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (1999); See also Harder v. Brown 5 Vet. App. 183, 187 
(1993).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 Vet. App. 513, 
516 (1995).

A well-grounded claim for secondary service connection for a 
disorder must include medical evidence that a connection or 
relationship between the service-connected disorder and the 
new disorder is plausible.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991).

Analysis

As noted earlier, Section 5107 of Title 38, United States 
Code unequivocally places an initial burden upon the claimant 
to produce evidence that his claim is well grounded; that is, 
that his claim is plausible.  Grivois, supra; Grottveit, 
supra.  Because the veteran has failed to meet this burden, 
the Board finds that his claims for service connection for 
low back and hip disorders as secondary to his service-
connected disabilities must be denied as not well grounded.

In the instant case, the Board notes that there is no 
competent medical evidence of record linking the low back and 
hip disorders to a service-connected disability.  It was 
indicated in the most recent VA examination that the left hip 
and low back pain are not proximally related or secondary to 
the veteran's left ankle and foot pain.  In order to 
establish secondary service connection, it is necessary that 
there be medical evidence of a nexus or link between the 
service connected disease and the disease for which service 
connection is being sought.  See 38 C.F.R. § 3.310.

Because no competent medical evidence has been presented to 
support the veteran's assertions that his current low back 
and hip pathologies are related to the service-connected left 
foot and left ankle disabilities, service connection on a 
secondary basis is not in order.  38 C.F.R. § 3.310; see also 
Allen v. Brown, 7 Vet. App. 439 (1995).

Moreover, without competent medical evidence establishing 
that there is a plausible relationship between the diagnosed 
low back and hip disorders and the service-connected left 
foot and left ankle disabilities, the veteran's claims for 
service connection on a secondary basis are not well 
grounded.  See Jones, supra at 137.

The veteran has asserted that his claimed current low back 
and hip disorders are due to his service-connected left foot 
and left ankle disabilities.  However, the evidentiary record 
is devoid of any competent medical evidence in this regard; 
and,  such assertions by the veteran are beyond the his 
competence.  See King, supra.  

The veteran does not have the competency of a medically 
trained health care professional to express an opinion as to 
diagnosis or etiology.  Espiritu, supra.  Where the 
determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy, supra.  
The veteran does not meet this burden by merely presenting 
his lay opinion.  Espiritu, supra.  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
See Tirpak, supra at 611, the absence of cognizable evidence 
renders the veteran's claims not well grounded.

Accordingly, as a well grounded claim must be supported by 
evidence, not merely allegations, Tirpak, supra, the 
veteran's claims of service connection for low back and hip 
disorders as secondary to service-connected disabilities must 
be denied as not well grounded.

Because the veteran has not submitted well grounded claims of 
service connection for low back and hip disorders as 
secondary to his service-connected disabilities, VA is under 
no obligation to assist him in the development of facts 
pertinent to his claims.  See 38 U.S.C.A. § 5107(a).

The Board is cognizant, however, that the Court has held VA 
may have an obligation under 38 U.S.C.A. § 5103(a) to advise 
the claimant of evidence needed to complete a claim.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The Court has 
held that the section 5103(a) duty requires that, when a 
claimant identifies medical evidence that may complete an 
application but is not in the possession of VA, VA must 
advise the claimant to attempt to obtain that evidence.  
Brewer v. West, 11 Vet. App. 228 (1998).  In this case, the 
record indicates that he has identified no such evidence.

As the veteran's claims of entitlement to service connection 
for low back and hip disorders as secondary to his service-
connected disabilities are not well grounded, the doctrine of 
reasonable doubt has no application to his claims.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen these claims.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a low back disorder as 
secondary to service-connected left foot and left ankle 
disabilities, the appeal is denied.

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a hip disorder as 
secondary to service-connected left foot and left ankle 
disabilities, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

